Citation Nr: 9903434	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  93-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for levo-scoliosis of the 
upper dorsal spine and dextro-scoliosis of the lower dorsal 
spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1989 
to June 1990.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 administrative decision 
and December 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for scoliosis of the 
spine.

In January 1995 and June 1997, the Board remanded this case 
for additional evidentiary development.  The requested 
development has been completed to the extent feasible, and 
the case has been returned to the Board for appellate review.

In October 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of an October 1998 letter.  After the opinion was 
received at the Board, in December 1998, the representative 
was provided a copy and 60 days to submit any additional 
evidence or argument in response to the opinion.  See 
38 C.F.R. § 20.903 (1998).  The veteran's representative 
submitted additional argument in a January 1999 letter to the 
Board. 


FINDINGS OF FACT

1.  The appellant currently has levo-scoliosis of the upper 
dorsal spine and dextro-scoliosis of the lower dorsal spine.

2.  The appellant's scoliosis existed prior to entry into 
service and is not the result of disease or injury either 
before or during service.  

3.  The appellant's scoliosis is a developmental defect.

4.  There is no medical evidence of a superimposed injury or 
disease to the appellant's dorsal spine during military 
service, and there is no competent medical evidence that it 
worsened during service.

5.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for levo-scoliosis of the upper dorsal 
spine and dextro-scoliosis of the lower dorsal spine, and 
there is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant filed a claim for service connection for 
scoliosis of the spine shortly after his separation from 
service in June 1990.  In July 1990, he underwent a VA 
examination.  He stated that he was diagnosed with scoliosis 
of the dorsal spine by his family physician when he was five 
or six years old.  He stated that he developed pain in his 
upper and middle back in May 1990 after physical training.  
The pain had slightly improved, but it became worse with 
exercise.  Upon examination, he had minimal pain on 
percussion of the upper dorsal spine, which showed levo-
scoliosis of the upper and middle dorsal spine and dextro-
scoliosis of the lower dorsal spine.  X-rays showed moderate 
upper dorsal levo-scoliosis with a mid to lower dextro-
scoliosis.  On the lateral view, configuration of the spine 
was markedly abnormal with a lordotic curve centered at 
approximately T8. 

The RO attempted several times to obtain the appellant's 
service medical records.  In a letter of October 1991, the RO 
advised him of the inability to locate his service medical 
records and requested that he provide any medical or lay 
evidence in his possession showing treatment for scoliosis 
during service.  The appellant did not submit any evidence.  

In a letter of January 1992, the RO informed the appellant 
that his claim for service connection for scoliosis was 
administratively denied due to lack of evidence showing 
treatment for scoliosis during service.  After receiving his 
notice of disagreement, a rating decision of December 1992 
denied service connection for levo-scoliosis of the upper 
dorsal spine and dextro-scoliosis of the lower dorsal spine, 
finding that these conditions were congenital or 
developmental abnormalities, and there was no objective 
evidence showing aggravation during service.  In his 
substantive appeal, the appellant requested a hearing before 
a local Hearing Officer.  A hearing was scheduled for May 
1993, but he failed to report.

In January 1995, the Board remanded this case for the purpose 
of obtaining the appellant's service medical records and 
additional information regarding post-service treatment for 
scoliosis.  Pursuant to the Board's Remand instructions, the 
RO requested in February and April 1995 that the appellant 
provide the names and addresses of any medical providers who 
had treated him for scoliosis since his separation from 
service.  No response was received.  

The RO did obtain the appellant's service medical records.  
The report of his enlistment examination conducted in June 
1989 showed that he had thoracic scoliosis with left shoulder 
tilt.  He was referred for further evaluation.  The appellant 
reported that he had been asymptomatic with no complaints of 
pain, numbness, or tingling.  Examination of his back showed 
no swelling, pain, or discoloration.  Left scapular winging 
was present.  X-rays of the spine showed thoracic scoliosis 
was present to 26 degrees by Cobb's method.  There was a 
small compensatory curve in the upper thoracic and lumbar 
spines of less than five degrees.  It was indicated that the 
appellant had idiopathic thoracic scoliosis to 26 degrees, 
presently asymptomatic, may worsen with time. 

The appellant's DD-214 shows that he entered onto active duty 
on October 5, 1989.  On October 19, 1989, he complained of 
chest and knee pain, and it was determined that his scoliosis 
was symptomatic.  He was referred to physical therapy.  
Examination of his back showed obvious thoracic scoliosis.  
He had decreased range of motion secondary to the scoliosis.  
The examiner's assessment was over-use back pain.

In March 1990, the appellant complained of low back pain.  
The examiner concluded that the scoliosis was symptomatic, 
and he was referred to orthopedics.  The report of the 
orthopedics consultation performed in April 1990 showed that 
the appellant complained that his back had been sore for 
approximately 3-4 months.  He reported tingling in the left 
buttock.  Examination of his back showed right thoracic 
scoliosis with the left scapula two centimeters higher than 
the right.  X-rays of the thoracic spine showed scoliosis to 
the left to 30 degrees from T1 to T7 and to 22 degrees from 
T8 to T11.  The examiner concluded that the appellant was 
unfit for enlistment due to his scoliosis, and he was 
referred to the Medical Board.  

The report of the Medical Board proceedings conducted in May 
1990 noted that the appellant had scoliosis prior to entry 
into service with a 26-degree curve upon entry into service 
and a current 30-degree curve.  The appellant complained of 
difficulty doing push-ups and sit-ups due to scoliosis.  It 
was determined that his scoliosis existed prior to service 
and that it was not aggravated by service.

A rating decision of August 1995 denied service connection 
for levo-scoliosis of the upper dorsal spine and dextro-
scoliosis of the lower dorsal spine.  The rating decision 
indicated that there was no objective evidence of trauma or 
aggravation of scoliosis during service beyond the natural 
progression of this condition.  In addition, it was noted 
that there was no medical evidence showing treatment for 
scoliosis since separation from service since the appellant 
had not responded to the RO's request for information.

In June 1997, the Board remanded this case for the purpose of 
obtaining private medical records from the appellant's family 
physician regarding scoliosis and obtaining a medical opinion 
as to the etiology of his scoliosis.  Pursuant to the Board's 
Remand instructions, the RO attempted to contact the 
appellant.  There was some difficulty locating his address.  
His prior address was a post office box, which he had 
apparently closed.  The RO obtained the appellant's address 
and requested in August 1997 that he provide the name and 
address of the family physician who originally diagnosed 
scoliosis in 1968 or 1969, as well as the names and addresses 
of any medical providers who had treated him for scoliosis 
since separation from service.  No response was received.  

Pursuant to the Board's Remand instructions, the RO scheduled 
the appellant for a VA examination in order to obtain the 
requested medical opinions.  The appellant failed to report 
for each scheduled examination.  In June 1998, it was noted 
that the appellant had received a certified letter regarding 
the scheduled appointments.  In July 1998, his representative 
indicated that it had exhausted all sources and ability to 
contact the appellant. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in October 
1998 requested a medical opinion from the Veterans Health 
Administration (VHA) as to the following questions:  (1) is 
the appellant's scoliosis the result of a disease process or 
is it considered a defect or abnormality; (2) if the 
appellant's scoliosis is the result of a disease or injury, 
is it at least as likely as not that it underwent an increase 
in disability during service; and (3) if the appellant's 
scoliosis is the result of a disease or injury and it 
underwent an increase in disability during service, is it 
clear and unmistakable that the increase was due to the 
"natural progress" of scoliosis; or (4) if the appellant's 
scoliosis is a congenital or developmental defect, was there 
a superimposed disease or injury in service.  A letter was 
received from a Staff Orthopaedist at the New Orleans VA 
Medical Center in December 1998.  

The VHA opinion is as follows:

This is in response to your request for 
medical expert opinion regarding the 
patient.  I have reviewed the information 
and my opinion is as follows.

1.  According to the history provided, 
the patient was diagnosed as having 
scoliosis at age 5 or 6.  Based on our 
definition, this is probably not 
adolescent idiopathic scoliosis since it 
was present prior to adolescent [sic].  
It raises the possibility of congenital 
scoliosis or the more uncommon problem of 
juvenile scoliosis (at least in the 
United States.)  No one has reported any 
congenital abnormalities on the x-rays 
(i.e., such as hemivertebrae, vertebral 
bars, etc.) and that would probably rule 
out congenital scoliosis.  The exact 
cause of most scoliosis is unknown.  
Therefore, it is impossible to call it a 
disease process and it really is not a 
defect.  It is impossible to call it a 
disease process and it really isn't a 
defect.  It is an abnormality of the 
shape of the spine in the frontal plane.

2.  Scoliosis is not a result of injury 
in general.  The fact that there is no 
history of traumatic or other disease 
processes makes me answer the same 
question with a no.  Furthermore, there 
is no good evidence that the curve 
actually increased.  The difference 
between 26 degrees and 30 degrees is not 
clinically significant because of our 
measuring error.  Also, one must be sure 
that you are comparing the same x-rays.  
In other words, if x-rays were taken with 
the patient laying down and then with the 
patient standing up, one would expect an 
increase in the scoliosis in the standing 
films.  We must compare apples to apples 
and oranges to oranges and I cannot 
clearly state that both the films were 
taken in the same way.  Therefore, it is 
impossible to say whether or not there 
was an increase in the scoliosis during 
the time of service.

3.  The natural progress of most 
scoliosis is to increase slightly with 
age.  The prognosis being better for 
curves under 30 degrees.  In general, 
they do not significantly increase.  

4.  The terminology used is not usually 
applied to scoliosis.  As I stated 
before, I do not believe that this is a 
congenital problem.  If it is a 
developmental defect, we have not clearly 
identified that for most scoliosis.  I am 
unaware of any superimposed disease or 
injury when the patient was in the 
service.  Finally, although patients with 
scoliosis have back pain, they do not 
appear to have it any more frequently 
than patients without scoliosis.  In 
fact, for most of us, back pain is a 
universal process.  Therefore, it is very 
difficult to say whether this patient's 
back pain has anything whatsoever to do 
with his scoliosis.  It is my opinion 
that the mere presence of scoliosis does 
not accurately predict significant future 
spinal problems. 

The VHA opinion was provided to the appellant's 
representative in January 1999.  The appellant's 
representative responded with additional argument in a 
January 1999 letter to the Board.  It was argued that the VHA 
opinion did not clearly answer the issue of aggravation of a 
preexisting condition.  It was argued that the appellant's 
condition was asymptomatic upon entry into service and 
symptomatic upon separation from service, indicative of a 
"radical change."  It was also argued that the curvature 
increase from 26 to 30 degrees was "a significant 
deterioration in a short period of time given the doctors 
statement that progression is slow and increases with age."  
It was argued that the effect of stress of basic training on 
the appellant's condition was not considered.  The 
representative indicated that the Merck Manual stated that 
pain may be followed by muscular backache in areas of strain 
and that pain may become more persistent as irritation of the 
ligaments increases.  It was argued that it was as probable 
as not that the appellant's condition was aggravated by 
service, creating a benefit of doubt in favor of the 
appellant.



II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the appellant's 
entrance examination showed that he had scoliosis of the 
thoracic spine.  Therefore, the evidence clearly shows that 
he had scoliosis of the spine prior to entry into service, 
and he is not entitled to the presumption of soundness.  The 
appellant does not deny that this condition existed prior to 
service; rather, he maintains that this condition was 
aggravated by service.  Therefore, the issue is whether his 
preexisting scoliosis of the spine was aggravated by service.

The analysis of that issue turns on whether the scoliosis is 
a preexisting injury or disease, or is a congenital or 
developmental condition, and, if it is the latter, whether it 
is a disease or a defect.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service.  See 38 C.F.R. 
§ 3.306(a) (1998).  A congenital or developmental defect is 
not a disease or injury within the meaning of applicable law.  
See 38 C.F.R. § 3.303(c) (1998).  No disability resulting 
from a congenital or developmental defect may be service 
connected.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Service connection may be granted for a congenital or 
developmental disease if aggravation of the condition 
occurred during service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

There is no evidence that the veteran's preexisting scoliosis 
was the result of injury, and the VHA opinion ruled out that 
the scoliosis was the result of injury.  Therefore, 
consideration is given to whether it might be a preexisting 
disease.  That possibility was also ruled out by the VHA 
opinion, in which it was stated that "it is impossible to 
call it a disease process."  Even if the scoliosis could be 
considered a disease process, an increase in disability 
during service would be required to establish service 
connection on the basis of aggravation.  The veteran's 
representative has argued that the preservice 26 degree curve 
which was measured at 30 degrees before separation represents 
a "significant deterioration" in a short time.  This 
argument ignores the VHA opinion, which is competent medical 
evidence that the difference between 26 and 30 degrees is not 
clinically significant.  In other words, it is not evidence 
of worsening of the underlying condition during service.

The preexisting scoliosis was not, therefore, a disease or 
injury subject to aggravation under 38 C.F.R. § 3.306(a).

As the scoliosis was not a disease process or the result of 
injury prior to service, the remaining categories to be 
considered are those of congenital or developmental diseases 
or defects.  The VHA opinion has conclusively ruled out 
disease process, so consideration is given to whether the 
appellant's scoliosis is a congenital or a developmental 
defect.  The VHA opinion was not conclusive on this point, 
noting that the exact cause of most scoliosis is unknown, but 
it did conclude that, because congenital abnormalities were 
not reported on x-rays, the scoliosis was probably not a 
congenital scoliosis.  The VHA opinion also indicated that 
scoliosis was not really a defect, but an abnormality of the 
shape of the spine.  However, the VA General Counsel's Office 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The VHA 
opinion that the appellant's scoliosis is an abnormality 
comports with the legal definition of a "defect."  As the 
VHA opinion indicated that the scoliosis was "probably" not 
congenital, the Board concludes that his scoliosis is a 
developmental defect, as contemplated in the law applicable 
to veterans' benefits.

As the appellant's scoliosis is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for the appellant's scoliosis unless the evidence 
shows that it was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect.  See VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).

The evidence does not show that any superimposed disease or 
injury to the appellant's dorsal spine occurred during 
military service that resulted in disability.  The appellant 
reported no inservice injuries; he merely complained of back 
pain with physical exercise.  The only diagnosed back 
disorder rendered during service other than scoliosis was 
"overuse back pain."  This was not, however, diagnosis of a 
chronic disease, but merely a recording of the appellant's 
complaints (i.e., back pain with exercise).  The appellant's 
complaint of pain was a symptom, not a medical disorder in 
and of itself, and there is no medical evidence of a chronic 
medical condition other than scoliosis to account for those 
symptoms.  Contrary to the representative's argument, there 
is no medical evidence that the appellant incurred any back 
strain or irritation of the ligaments during service.  
Accordingly, as the appellant's scoliosis may not be 
considered a disease or injury according to VA law, and as 
there is no competent medical evidence of a superimposed 
disease or injury during service that resulted in disability 
apart from the developmental defect, the appellant has failed 
to state a plausible claim for service connection for levo-
scoliosis of the upper dorsal spine and dextro-scoliosis of 
the lower dorsal spine.  

The Board is cognizant of the fact that the appellant 
maintains that his scoliosis was aggravated by his military 
service.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion as to medical causation.  There is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, his statements are insufficient to 
well ground his claim.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  The appellant has 
consistently failed to respond to efforts by the RO to 
determine whether there might be any additional medical 
evidence to be obtained and has failed to keep VA advised of 
his address.   If a veteran fails to keep the VA apprised of 
his whereabouts, there is no burden on the part of the 
Department "to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Nonetheless, 
the RO has exercised conscientious efforts to locate a 
correct address for the veteran.  It has asked him to provide 
information about his treatment and told him of the 
importance of the information to his claim and of his 
responsibility to submit the information.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991).  The veteran having failed to provide any of the 
requested information, there is no indication that there 
might be other relevant evidence to be obtained that might 
make his claim well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for levo-scoliosis of the upper dorsal 
spine and dextro-scoliosis of the lower dorsal spine is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


